
	
		VI
		111th CONGRESS
		1st Session
		S. 516
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2009
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Majan Jean.
	
	
		1.Permanent resident status for
			 Majan Jean
			(a)In
			 GeneralNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151) and section 240 of such Act (8 U.S.C. 1229a), Majan Jean shall be
			 eligible for issuance of an immigrant visa or for adjustment of status to that
			 of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act (8
			 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 StatusIf Majan Jean enters the United States before the filing
			 deadline specified in subsection (c), Majan Jean shall be considered to have
			 entered and remained lawfully in the United States and shall be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255)
			 as of the date of the enactment of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumbersUpon the granting of an immigrant visa or
			 permanent residence to Majan Jean, the Secretary of State shall instruct the
			 proper officer to reduce by 1, during the current or next following fiscal
			 year—
				(1)the total number
			 of immigrant visas that are made available to natives of the country Majan
			 Jean’s birth under section 203(a) of the Immigration and Nationality Act (8 U.S.C.
			 1153(a)); or
				(2)if applicable,
			 the total number of immigrant visas that are made available to natives of the
			 country of birth of Majan Jean under section 202(e) of that Act (8 U.S.C.
			 1152(e)).
				
